SUMMARY ORDER

Maria Grajales petitions for review of a final order of removal entered by the Board of Immigration Appeals on the ground that Grajales was convicted of two crimes involving moral turpitude (CIMT) *943in violation of 8 U.S.C. § 1227(a)(2)(A)(ii). Grajales has admitted that she was convicted of larceny in violation of Michigan General Statute § 750.860, and of making a false statement on a passport application in violation of 18 U.S.C. § 1542. Grajales contested removability before the Immigration Judge (IJ) on the ground that making a false statement on a passport application is not a CIMT. The IJ rejected Grajales’s argument and ordered her removed. The BIA, citing this Court’s recent decision in Rodriguez v. Gonzales, 451 F.3d 60 (2d Cir.2006), affirmed. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
Rodriguez holds that a § 1542 violation constitutes a CIMT because it “involves deceit and an intent to impair the efficiency and lawful functioning of the government.” 451 F.3d at 64. Grajales concedes that Rodriguez controls her case, but she asks that we revisit Rodriguez because, she argues, it was decided incorrectly. It is well-settled that one panel of this Court may not overrule the decision of a prior panel except where an intervening Supreme Court decision casts doubt on the prior ruling. Finkel v. Stratton Corp., 962 F.2d 169,174-75 (2d Cir.1992).
Additionally, Grajales’s arguments do not warrant reversal. This Court defers to the BIA’s construction of undefined statutory terms such as “moral turpitude.” Gill v. I.N.S., 420 F.3d 82, 89 (2d Cir.2005). Grajales suggests that the BIA has construed “moral turpitude” to apply only to crimes that have an “evil intent” element, and that because we have found that a § 1542 violation does not require a finding of evil intent, see United States v. George, 386 F.3d 383, 394 (2d Cir.2004), such a violation cannot constitute a CIMT.
Grajales is incorrect. “[Wjhile crimes involving moral turpitude often involve an evil intent, such a specific intent is not a prerequisite to finding that a crime involves moral turpitude.” In re Jose Luis Lopez-Meza, 22 I. & N. Dec. 1188, 1192 (B.I.A.1999). Rather, in determining whether an offense constitutes a CIMT, it is necessary to evaluate whether “the statute defines a crime in which turpitude necessarily inheres.” Id. at 1193. As the Rodriguez panel recognized, moral turpitude necessarily inheres in a § 1542 violation. Rodriguez, 451 F.3d at 65. Rodriguez was correctly decided, and controls this appeal.
Accordingly, we hereby DENY Grajales’s petition for review.